328 F.2d 315
UNITED STATES of Americav.David CARDONICK, President, Reuben Cardonick, Secretary,Leon Cardonick, Treasurer, of Arrow Vending andDistributing Corp.David Cardonick, Appellant in No. 14,648.Reuben Cardonick, Appellant in No. 14,649.
Nos. 14648, 14649.
United States Court of Appeals Third Circuit.
Argued Feb. 19, 1964.Decided March 5, 1964.

Alan Jay Davis, Philadelphia, Pa.  (Thomas D. McBride, Herbert W. Yanowitz, Philadelphia, Pa., Wolf, Block, Schorr & Solis-Cohen, Philadelphia, Pa., of counsel, on the brief) for appellants.
Isaac S. Garb, Asst. U.S. Atty., Philadelphia, Pa.  (Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER and HASTIE, Circuit Judges and KIRKPATRICK, District judge.
PER CURIAM.


1
On review of the record we find no error.  The Orders of the District Court revoking probation and imposing sentences of imprisonment will be affirmed.